Title: From Thomas Jefferson to Aaron Burr, 15 January 1804
From: Jefferson, Thomas
To: Burr, Aaron


               
                  Jan. 15. 04.
               
               Th: Jefferson presents his respects to the Vicepresident and is sorry that an error of his Secretary mentioning Thursday the 17th. instead of Tuesday the 17th. in his note of invitation should have occasioned a miscomprehension of the day. mr Harvie wrote a note correcting his error, to the V. President; but lest it should not have been delivered Th:J. asks leave to expect the pleasure of his company to dinner on Tuesday the 17th. inst.
            